Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-15 have been submitted for examination 
Claims 1-15 have been rejected.
                                 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Fandel United States Patent 7,232,063 hereinafter F.
In regard to claims 1, 11, 14
F discloses non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to:
receive data from peripheral devices connected to respective point-of-sale (POS) base terminals, the data captured using agents executing in the POS base terminals during periods of reduced activity of the POS base terminals: based on processing the received data, determine linkage of peripheral devices to the POS base terminals, and determine, for a first POS base terminal, swapping of a first peripheral device with a second peripheral device; generate an output indicating that the first peripheral device has been swapped with the second peripheral device; and identify an issue associated with a POS base terminal or a peripheral device, and trigger a remediation action to address the issue. (Figure 5)
In regard to claim 2
F discloses the non-transitory machine-readable storage medium of claim 1, wherein the first peripheral device has been swapped with the second peripheral device if the first peripheral device is disconnected from the a given POS base terminal, and the second peripheral device is connected to the given POS base terminal after disconnection of the first peripheral device. (Column 11; Lines 20-25)
In regard to claim 3
F discloses the non-transitory machine-readable storage medium of claim 1, wherein the instructions that upon execution cause the system to:
perform a security task with respect to the second peripheral device in response to determining that the first peripheral device has been swapped with the second peripheral device. (Column 11; Lines 20-258)
In regard to claim 4
F discloses the non-transitory machine-readable storage medium of claim 1, wherein the periods of reduced activity comprise a period when an application of a POS base terminal is disabled. (Column 1; Lines 27-32)

In regard to claim 5
F discloses the non-transitory machine-readable storage medium of claim 1, wherein the instructions that upon execution cause the system to: determine that a given peripheral device is approaching end of life; and in response to determining that the given peripheral device is approaching end of life, perform a remediation action with respect to the given peripheral device. (Column 9; Lines 30-42)
In regard to claim 6
F discloses the non-transitory machine-readable storage medium of claim 1, wherein the instructions that upon execution cause the system to: determine that a given peripheral device is over-utilized; and in response to determining that the given peripheral device is over-utilized, perform a remediation action with respect to the given peripheral device. f. (Column 9; Lines 30-45)
In regard to claim 7
F discloses the non-transitory machine-readable storage medium of claim 1, wherein the instructions that upon execution cause the system to: based on processing the received data, identify an unused peripheral device. (Column 10; Lines 30-34)
In regard to claim 8
F discloses the non-transitory machine-readable storage medium of claim 1, wherein the instructions that upon execution cause the system to: based on processing the received data, identify locations of the POS base terminals and the peripheral devices.
(“When a retailer encounters a problem with a POS device, the retailer may call a central location to obtain assistance from the help desk personnel.The diagnostic tools are configured to communicate with
POS devices located in retail stores.”)

In regard to claim 9
F discloses the non-transitory machine-readable storage medium of claim 1, wherein the instructions that upon execution cause the system to: based on processing the received data, determine usage statistics associated with each of the POS base terminals and the peripheral devices, wherein the usage statistics include a number of transactions and a length of each of the transactions. (End of Column 8; Start of Column 9)
In regard to claim 10
F discloses the non-transitory machine-readable storage medium of claim 1, wherein the instructions that upon execution cause the system to: based on processing the received data, determine an amount of uptime and an amount of downtime of a POS base terminal or a peripheral device. (End of Column 8; Start of Column 9)
In regard to claim 12
F discloses the system of claim 11, wherein the instructions are executable on the processor to: based on processing the received data, determine connections of the peripheral devices to the POS base terminals; and generate a report relating to the connections of the peripheral devices to the POS base terminals.(Column 34; Lines 40-57)
In regard to claims 13, 15
F discloses the system of claim 11, wherein the instructions are executable on the processor to: determine, for a first POS base terminal, that a first peripheral device has been swapped with a second peripheral device; and in response to determining that the first peripheral device has been swapped for the second peripheral device, perform a security task with respect to the second peripheral device. (Column 11; Lines 50-60)
                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/A.R./
/Amine Riad/
Primary Examiner